       Case 3:19-cr-00108-DPJ-FKB Document 30 Filed 11/06/19 Page 1 of 1
                                                                                    81,7('67$7(6',675,&7&2857
                                                                                   6287+(51',675,&72)0,66,66,33,


                                                                                             FILE D
                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI                                Nov 06 2019
                                 3 - NORTHERN DIVISION (Jackson)                      $57+85
                                                                                       57+85-2+1672
                                                                                              2+16721&/(5.
                                                                                                       
                                                                                 %\BBBBBBBBBBBBBBBBB'HSXW\&OHUN
                                                                                     BB
                                                                                     B BBBBB
                                                                                           BBBBB
                                                                                              BBBBB
                                                                                                 BB
                                                                                                 B BB
                                                                                                    BB
                                                                                                     BBBB
                                                                                                        BBB
                                                                                                         BBB


UNITED STATES                                                        PLAINTIFF

VERSUS                                          CRIMINAL NO:      3:19CR108DPJ-FKB-01


SHARALYN McCLAIN                                                     DEFENDANT



                    NOTICE OF ASSIGNMENT OF PROBATION OFFICER


       Please take notice that Brooke       Sullivan                has been assigned as

Probation Officer for Defendant
                                  SHARALYN McCLAIN and should be noticed of all

future pleadings by adding as an Interested Party to said case.

                                                 OR

            NOTICE OF CHANGE OF ASSIGNMENT OF PROBATION OFFICER

       Please take notice that                                       has been assigned as

Probation Officer for Defendant                                         and should be noticed

of all future pleadings by adding as an Interested Party to said case. Probation Officer

                                      is no longer assigned to this defendant and should be

terminated as an Interested Party for notice.

                                                      MARK D. QUARLES
                                                      CHIEF U.S. PROBATION OFFICER


                                                                              Kevin Wright
                                                                              2019.11.06 15:52:57 -06'00'
                                                      By:
